       Case 1:19-cv-09038-GBD-SDA Document 80 Filed 09/17/20 Page 1 of 3
                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                           420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                    T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                          September 17, 2020
Via Electronic Filing
The Honorable Magistrate Judge Stewart D. Aaron
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                 Re:      Antolini v. McCloskey et al
                          Case No.: 1:19-cv-09038-GBD

Dear Honorable Magistrate Judge Aaron:

       This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey and Theresa
Laurent (collectively, the “Defendants”) in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules I(A) and II(A), and Your
Honor’s August 7, 2020 Order [Dckt. No. 63], this letter respectfully serves as a request to compel
Plaintiff Dimur Antolini (the “Plaintiff”) to: (i) produce supplemental responses to Defendants’
Second Set of Interrogatories, without objections; (ii) produce supplemental responses to
Defendants’ First Request for the Production of Documents1, without objections; (iii) preclude
Plaintiff from using any of the outstanding discovery going forward in this litigation; and (iv) for
attorneys’ fees, costs and disbursements pursuant to Fed.R.Civ.P. 37(b) and 28 U.S.C. § 1927.

        As set forth more fully below, Plaintiff’s existing production is grossly deficient because:
(i) the document production acknowledges the existence of other documents, which are being
withheld; (ii) the document production fails to provide responsive information before March 2019;
and (iii) Plaintiff has still failed to respond to any of Defendants’ Second Set of Interrogatories.

        Moreover, Plaintiff is in defiance of Your Honor’s September 4, 2020 and September 14,
2020 Orders [Dckt. Nos. 75, 79], which recognized that Plaintiff’s thirteen (13) page production on
September 9, 2020 consisting of progress notes from Dr. Matthew Swan served as a de facto admission
that Plaintiff is currently in possession of other responsive information to Defendants’ requests, and is
wrongfully withholding them and/or is refusing to obtain them from the necessary third parties.

        Perhaps even more galling, Plaintiff has stonewalled Defendants’ efforts to consensually
resolve this matter by threatening unnecessary motion practice. Specifically, Plaintiff is re-hashing
discovery disputes that this Court has already ruled on, in defiance of Your Honor’s August 28,
2020 Order [Dckt. No. 70]. A true and correct copy of Plaintiff’s September 16, 2020 letter, which
recycles Plaintiff’s unsuccessful August 18, 2020 deficiency letter verbatim, is annexed hereto as
Exhibit “A”. Thus, an award of attorneys’ fees is warranted.




1
 Defendants’ First Request for the Production of Documents, together with Defendants’ Second Set of Interrogatories
are hereinafter referred to as, “Defendants’ Discovery Requests”.
             Case 1:19-cv-09038-GBD-SDA Document 80 Filed 09/17/20 Page 2 of 3




        I.      Relevant Procedural Background for Non-Compliance with Duly Served
                Discovery

             On June 16, 2020 on behalf of Defendants, the undersigned served Plaintiff with, inter
alia:
             1. Defendants’ Second Set of Interrogatories; and

             2. Defendants’ First Request for the Production of Documents.

         A true and correct copy of Defendants’ Second Set of Interrogatories and Defendants’
 First Request for the Production of Documents were filed on the Court Docket on August 31,
 2020. [See Dckt. No. 72-A, 72-B].

        Pursuant to Fed.R.Civ.P. 34(b)(2), Plaintiff’s responses and objections, if any, to
 Defendants’ Discovery Requests were due on or before July 16, 2020. Plaintiff failed to
 respond to Defendants’ Discovery Requests by July 16, 2020.

         On August 31, 2020, Defendants’ filed a motion to compel and for sanctions. [Dckt.
 No. 72]. On September 4, 2020 [Dckt. No. 75] and September 14, 2020 [Dckt. No. 79], the
 Court granted Defendants’ motion and sanctioned Plaintiff’s in the sum of $900 for, inter alia,
 failing to produce documents that were admittedly in Plaintiff’s possession, custody and
 control, and for failing to respond to interrogatories pursuant to Fed.R.Civ.Pro. 26(g), 33(b)(3)
 or 34(a).

         On September 9, 2020, Plaintiff produced thirteen (13) pages of documents in response
 to Defendants’ Discovery Requests. However, Plaintiff’s thirteen (13) page production was
 grossly deficiency because, inter alia, (i) the document production acknowledges the existence
 of other documents2, which are being withheld; (ii) the document production fails to provide
 responsive information before March 2019; (iii) Plaintiff has still failed to respond to any of
 Defendants’ interrogatories; and (iv) Plaintiff’s responses were riddled with improper general
 objections.
       A true and correct copy of Plaintiff’s responses to Defendants’ Discovery Requests is
 annexed hereto as Exhibit “B”.
         On September 9, 2020, Defendants served Plaintiff with a deficiency letter to attempt
 to achieve an informal resolution of the discovery dispute. On September 14, 2020, the parties
 held a meet-and-conferral telephonic conference. That same day, Defendants emailed Plaintiff
 a letter memorializing the discovery issues in dispute and the parties’ respective positions,
 pursuant to Your Honor’s August 7, 2020 Order [Dckt. No. 63]. On September 16, 2020,

 2
   The medical records Plaintiff disclosed on September 9, 2020 referenced multiple other health care providers that
 allegedly examined and/or treated Plaintiff, to wit: “Dr. Biro at Union Square Eye Care”, for “repeat Botox”. Plaintiff
 also allegedly received physical therapy and was referred to occupational therapy. See Exhibit “C”.
         Case 1:19-cv-09038-GBD-SDA Document 80 Filed 09/17/20 Page 3 of 3




Plaintiff emailed Defendants his modifications to Defendants’ letter, along with a letter
threatening unnecessary motion practice in defiance of Your Honor’s August 28, 2020 Order
[Dckt. No. 70].

       A true and correct copy of Defendants’ letter pursuant to Section 3(d) of Your Honor’s
August 7, 2020 Order [Dckt. No. 63], incorporating the contents of Defendants’ September 14,
2020 letter and Plaintiff’s September 16, 2020 letter, is annexed hereto as Exhibit “C”.

   II.      Conclusion

       As Defendants’ repeated attempts to seek Plaintiff’s cooperation were unsuccessful,
Defendants now respectfully turns to the Court to compel Plaintiff to produce the outstanding
discovery responses.

         It is respectfully requested that the Court compel Plaintiff to: (i) produce supplemental
responses to Defendants’ Second Set of Interrogatories, without objections; (ii) produce
supplemental responses to Defendants’ First Request for the Production of Documents, without
objections; (iii) preclude Plaintiff from using any of the outstanding discovery going forward in
this litigation; and (iv) sanctioning Plaintiff attorneys’ fees, costs and disbursements pursuant to
Fed.R.Civ.P. 37(b) and 28 U.S.C. § 1927; and for any such other and further relief as this Court may
deem just, proper and equitable.

      We thank the Court for its attention to this matter, and are available at the Court’s
convenience to answer any questions related to the foregoing.

         Thank you, in advance, for your time and consideration.

                                                        Respectfully submitted,

                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Jason Mizrahi
                                                            Jason Mizrahi
                                                            420 Lexington Avenue, Suite 2525
                                                            New York, NY 10170
                                                            Tel. No.: (212) 792-0048
                                                            Email: Jason@levinepstein.com
                                                            Attorneys for Defendants Dimur
                                                            Enterprises Inc., Amy McCloskey and
                                                            Theresa Laurent

VIA ECF: All Counsel
